Commemoration of the 1956 Hungarian uprising
Ladies and gentlemen, I would now like to make a statement, and I shall do so standing, on the 'Hungarian Revolution' of October 1956.
Half a century ago, the Hungarian people rose up against the Communist dictatorship and against the occupation by a foreign power.
On 23 October 1956, Hungarian university students took to the streets of Budapest to protest against the Communist government and they were soon joined by citizens from all professions and sectors of society.
I must tell you that that is my earliest childhood memory of politics. At that time, the news in my country was full of the resistance by the Hungarian people. I can remember our school teacher showing us where the events were taking place on a map, the voices on the radio and photographs in the newspapers of burnt-out T-34 tanks in the centre of Budapest. It brought alive in me for the first time the notion of fighting for freedom.
For two weeks there was hope; then the radios stopped and a complete silence fell, and behind that silence thousands were killed and hundreds exiled. For some time those who rose up in Budapest hoped that the free West would come to their aid. It did not. For some time, they were led to believe that it would.
We looked on as powerless spectators as thousands of Hungarian men, women and children fled their country and sought refuge in the West. It was an indescribable tragedy for the Hungarian people, but it was also the first chink in the armour of the Soviet system - a chink that would grow and would lead to the fall of the Berlin Wall - and it was undoubtedly a great moment in the history of that country.
Around that time, at the end of June, the Poznan uprising in Poland, with the workers from the Cigielski factory demanding 'bread and freedom', was another significant moment in that upheaval. Those events were undoubtedly related. In fact, during the ceremony organised this year to commemorate the events in Poznan in 1956, the Hungarian President, Laszlo Sólyom, said that 'Poznan and Hungary rose up together against the Soviet occupation. On 24 October 1956 the Hungarians took to the streets carrying placards reading "Poznan - Warsaw - Budapest”'.
That was a source of inspiration for what happened later, although it took a long time. It took a long time, until the spring came in Prague in 1968. It took a long time, until the strikes in Poland in 1970, which led to the recognition of Solidarnosc, ten years later, which was the pickaxe that brought the wall down.
History repeated itself in 1989. Hungary and Poland laid the first stone of the reunification of the continent, and I believe that this is a good point to quote from Albert Camus in 1957, on the occasion of the first anniversary of the Hungarian Revolution.
Camus said: 'Hungary conquered and in chains has done more for freedom and justice than any other European people for twenty years [...]. In Europe's isolation today, we have only one way of being true to Hungary, and that is never to betray, among ourselves, or anywhere, what the Hungarian heroes died for and never to condone, even indirectly, what killed them. It would indeed be difficult for us to be worthy of such sacrifices. We can, however, try to be so, in uniting Europe at last, in forgetting our quarrels, in correcting our own errors, in increasing our efforts and our solidarity'.
A reunified Europe today is prepared to make further progress and to disseminate the European spirit even further, thereby helping to create a world in which our actions are guided by the principles of freedom, solidarity and progress.
We owe that to those who died for their belief in a free Europe.
(Applause)
Mr President, Commissioner, ladies and gentlemen, we are, today, commemorating the uprising by the people of Hungary 50 years ago, when people rose up in desperation against a totalitarian dictatorship. We are commemorating the events of the autumn of 1956 today because what they did, they did for all of us. They did the idea of freedom, justice and democracy proud. They stood up for human dignity and filled it with renewed vigour, continuing to demonstrate it even when they were crushed by tanks. They went into exile for all of us, suffered for all of us, thus to be borne in remembrance for all of us over the years and the decades.
The heroes of the Hungarian revolution are heroes for us all. They are heroes for Europe. We are commemorating them today because we are indebted to their legacy. We are paying homage to their achievement because we - especially here in the European Parliament - are bound to one another by the pledge that there must never again be such a challenge to freedom and human dignity in Europe. Their life stands before us like a relief showing the great heights that humanity is capable of reaching when we are compelled to defend the values and the dignity of Europe. We bow down before them.
What began with the first mass demonstration in Budapest on 23 October 1956 and ended when Soviet troops were sent in on 4 November was a revolution for freedom. The participants in the Hungarian uprising quite rightly spoke of revolution, or forradalom. By contrast, the Communists who were in power at the time accused them - wrongly - of mounting a counter-revolution, or ellenforradalom. The difference is not simply a small fragment of a Hungarian word. The difference is enormous. It is the difference between freedom and serfdom.
The people of Hungary acted for our values in Europe, since the freedom for which the heroes of the Hungarian uprising of 1956 strove and died is a part of the European identity. Our aims are the aims of those people in Hungary back then. Nothing could better illuminate the potency of these events than the fact that, today, we are commemorating the Hungarian uprising of 1956 and that we have with us in this House freely-elected Hungarian MEPs. For me, this will always be the miracle of my generation. Hungary's freedom has become the freedom of Europe, and Europe's freedom remains the guarantor of Hungary's freedom.
Allow me just to express my great appreciation, in the light of today's events in Budapest and in Hungary, to the Hungarian Members of this House, irrespective of the groups to which they belong, for the fact that they have made it possible for us to agree on a common text, a joint resolution. This shows us that we share common principles that bind us together irrespective of the disagreements of everyday politics.
I ask that, in the altercations in Budapest, no side should act disproportionately, that the demonstrators should not receive a disproportionate response, since we are linked by common values, namely the values of freedom, which also link us to 1956, as well as linking us in the modern day, 2006. Let us always, in every disagreement, put this sharing of values at the heart of things.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, there is a connection between the anniversary that we are commemorating today, namely the anniversary of the Hungarian uprising against their Soviet oppressors, and the anniversary that we will be celebrating next spring, the 50th anniversary of the signing of the Treaties of Rome.
These two events took place within a short space of time and both of them were motivated by the same spirit. The Treaties of Rome were characterised by the spirit of freedom and the binding together of peoples in freedom. This was precisely the spirit of the uprising in Hungary too. The people of Hungary wanted out of a system that had been forced upon them; they wanted their own sovereignty as a free people. They had to fight that system and struggle against a power that wanted to take that right away from them.
Fifty years later we are commemorating those men and women who sought out the right that we, the European Union, today guarantee to each people, namely the right to be able to live in freedom and self-determination within the democratic international community. Those men and women who had to fight their oppressors for that right are true heroes of European history. They had no weapons, they could not resist an army and they faced the tanks with their bare hands and their chests torn open - we all know the pictures.
The courage shown by these men and women is worthy of our admiration. In my opinion, that courage, and the stance that was, as both the previous speaker and you, Mr President, have pointed out, to be found not only in Hungary but also in Poland and twelve years later in Czechoslovakia, that courage is also part of the heritage of Europe. It shows that on this continent, men and women have always been prepared to dedicate their lives to freedom. The courage of those men and women is up there with the best that Hungary has to offer Europe. It is also up there with the best that we as Europeans have to preserve.
I believe that the fall of the Wall that came later, the fact that it was possible to tear down the Wall, to overcome the Iron Curtain, grew out of the courage of the days that we are remembering today. One thing is completely clear, and that is that however bitter oppression may be in any particular case, however painful a dictatorship, it will not last forever. No oppression can keep down the desire of a people for freedom, the desire of humankind for freedom, in the long run. Every dictatorship yet in the history of humanity has fallen at some point. Just as this communist, Stalinist dictatorship fell, so will the other dictatorships in the world. This means that the courage of those men and women in Hungary fifty years ago is the courage of men and women in other parts of the world who are fighting oppression in their own lives today. This is an ongoing fight; it is not over.
By commemorating these events on the 50th anniversary we are also commemorating the fact that the people of Hungary have succeeded, having achieved their democracy and their freedom in their country, in transforming the act that forced them into the Eastern Bloc into an act of freedom whereby, through free self-determination, they have joined the European Union. What that represents is a completely different concept, namely that of voluntarily joining an international community through free self-determination rather than being forcibly pushed into a community of force. It is precisely this that is the giant step forward that we have made in Europe over the last 50 years.
This uprising took place when I was a little baby, just 10 months old. I was a child in 1956. The fact that I have been able to live my life in freedom is an enormous privilege, an advantage that the Hungarians of my generation did not have. I am grateful for this, but I am even happier that, at this point in my life, we who were born in freedom in Western Europe are today able to live together, as Europeans, with those born under oppression, in the Union in which we share. There could be no finer gift for my generation here and in Hungary.
(Applause)
on behalf of the ALDE Group. - (FR) Mr President, ladies and gentlemen, the Group of the Alliance of Liberals and Democrats for Europe would like to pay homage to the 1956 Hungarian revolution, to the courage, to the determination of the Hungarian people in the fight for freedom, to the memory of the victims of repression and to the suffering of an entire people.
1956 was a turning point in the contemporary history of Europe. In June 1956, as the President has said, the uprising of Polish workers in Poznań was met with bloody repression. The liberalisation of the regime, which took place in Poland in October 1956, lasted only a short time. That year was marked by the events in Hungary. The Hungarian revolution was popular, national and anticommunist. It was crushed mercilessly by the Soviet army. The streets of Budapest were the scene of a bloody repression, and Hungary was gripped by terror and oppression for a long time.
Today we are commemorating this anniversary without trying to settle our scores with the past. But in order to inscribe these events in the history of European freedom, and to feel a sense of community, the European Union needs to have a common memory. The heroism of the men and women of 1956 cannot be forgotten. We must remember Imre Nagy, a communist who became a protagonist of the anticommunist revolution, who was assassinated in a secretive and cowardly manner. We must remember István Bibó, a great thinker and man of action in the service of freedom and democracy, who was thrown into prison and condemned to silence until the end of his days.
We must not forget that Europe, faced with the drama of 1956, certainly expressed its indignation, but remained silent and impotent. This is a lesson for Europe now and in the future. It must be strong, united, and show solidarity. It must find its raison d'être in freedom, democracy and respect for human rights and the rights of peoples. And for Hungary, today, we should hope that the Hungarian people and its leaders will draw from the courage of 1956 the strength to find the wisdom needed to put the public good and the common interest above political controversies.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, there are a number of red threads running through history, and it is one of those red threads that we are taking hold of here. It started on 17 June 1953 in Germany, then ran through Poland and Hungary in 1956 and Czechoslovakia in 1968, until Communism was finally defeated.
The Hungarian uprising was an uprising for democracy; it was a national uprising, but also a political one. I would remind you of the Petőfi group - the Hungarian intellectuals who founded the Workers' Councils together with the workers, first in Budapest and then throughout Hungary. They had the hope to try to reinvent democracy. That is what happened in Hungary in 1956.
As we remember this uprising now, 50 years on, we can also add to that memory another one, namely the 100th anniversary of the birth of Hannah Arendt. She was one of those intellectuals who had the courage to name two totalitarian regimes in a single breath - communism and fascism. This is precisely what history teaches us: we have never had a permanent hold on democracy. We will only keep hold of it if we fight for it every day. Poland and Hungary are showing us that today, as are the dangerous developments in France, where there are fascist, far-right forces at work. We must continue to stand up and fight for democracy.
The people of Hungary and Poland 50 years ago and those of Czechoslovakia in 1968, and also the people in this country who fought against fascism, have shown us that it is sometimes necessary to give one's life for democracy and freedom. We should take this lesson to heart, and not be afraid to say that totalitarianism - whether fascist or communist - is and always will be totalitarianism.
(Applause)
on behalf of the GUE/NGL Group. - (FR) Mr President, ladies and gentlemen, I believe that I express a point of view largely shared by my group when I say that I agree that the 1956 uprising in Hungary should be considered first and foremost as a popular uprising for freedom and independence. I also agree that the bloody repression of this uprising by the Soviet army should be unreservedly condemned. Finally, I agree that this Hungarian tragedy should be seen as an emblematic event, because it sheds light on the heart of the existential crisis of a model which would disappear thirty-three years later, as it was unable to reform itself profoundly.
By contrast, we cannot accept a unilateral reading of contemporary history that demonises the communist idea. To stay with the case of Hungary, I would remind you that high-ranking communists played a major role in that country in the movement contesting the regime. We are all familiar with the part played by Nagy Imre, the reforming communist Prime Minister who paid with his life for his commitment to the side of the insurgents. It is less well known that the famous Petofi circle, whose activities are considered as one of the trigger factors of the movement, was formed on the initiative of young communists. I could go on to cite the name of the great communist philosopher György Lukács, who was also involved in this struggle for reform. In fact, over a whole period, we witnessed a rising tide of protests inspired by communists, whose criticisms were unfortunately stifled. History was not written in advance, it is no more so today.
And so, let us condemn Stalinist crimes as much as necessary, but let us not rekindle the spirit of the cold war which was never productive for freedom and independence in any area. The reunified Europe has more to achieve by turning resolutely towards the future.
(Applause from the left)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, over 2 500 tanks against an unarmed people, 75 000 Red Army soldiers, thousands of victims, over 2 000 people shot by the Kádár government instated by the Soviets, 12 000 prisoners sent to gulags, 200 000 refugees: these are a few of the terrifying figures that sum up a nation's tragedy, but also the beginning of the end for a party and a power which, following the shameful and iniquitous Yalta agreements, dominated half of our continent.
The first signs came in Berlin in 1953, followed by the cry for freedom in Poznań, in Poland, in 1956. Stalin had been dead for three years, but his political successors, despite Khrushchev's report to the XX Congress of the Communist Party of the Soviet Union in February 1956 denouncing the Georgian dictator's innumerable crimes, used repressive and criminal methods, for fear that power should slip from their hands in Hungary.
The revolt descended into a great tragedy. Imre Nagy's reformist government was swept aside, and he was assassinated. Only with the fall of Soviet communism could the victims of those years finally be rehabilitated. Referred to by Hungarian communist leaders and the Kominform as a 'rabble', in fact, they were and they remain a symbol of human dignity, oppressed by one of the most insensitive and violent dictatorships that history has ever known. This great tragedy must remind us today of the negativity of an ideology and a political practice that left millions of victims in the regions of the world in which the regime was installed.
Some of those who, at the time, defended the use of tanks and the shootings are today reappraising their actions, and, as always, they speak of mistakes. They do not speak, however, of rejecting those ideas that led and inevitably lead to dictatorship and oppression. Only by rejecting and condemning those ideas quite openly can we be guaranteed a future of freedom. Remembering the tragedy of the Hungarian autumn, we appreciate the Union once more as a protector against any humiliation of the dignity of the individual and of peoples.
Furthermore, we recall that there are still regimes that exert an iron grip on the lives of their citizens and that represent a threat to free peoples: the world's many dictatorships, from North Korea to Iran and Cuba. Yet we also remember the dangers of new forms of fundamentalism. May the West never again choose silence, and may Europe be a champion of freedom and justice.
on behalf of the IND/DEM Group. - (NL) Mr President, today, we in this House are commemorating a tragic political event that took place in Hungary 50 years ago. The insurrection that broke out at that time, and that was brutally crushed by Soviet troops, has opened the eyes of many in Western Europe to the dangers of the Communist ideology as dictated by Moscow. The historical significance of Budapest 1956 is much more than local or national.
As a 13-year-old schoolboy, all that I grasped was that my mother's beloved home country fought a heroic battle for a freedom that it passionately desired. The images of Prime Minister Imre Nagy and General Pál Maléter and the fight against the Russian tanks are etched on my mind. We desperately - against better judgment, indeed - hoped that the West would send support. We felt so much for the victims and for the refugees. My parents taught me back then that Hungary is not an Eastern European, but a Central European, country, with strong, religious and cultural ties with Western Europe.
Now, 50 years down the line, the Soviet bloc has been dismantled and eight, and soon ten, of the former satellite states, are part of the European Union. What have we done with this regained freedom? National Socialism was defeated in 1945 and Communism 45 years later. Did anything positive come to replace them? Are we able, on the ruins of those ideologies, to build a society of tolerance, accountability and love of one's neighbour? We need patience and perseverance to achieve this.
Since it took fifteen years for the Netherlands to be reconstructed after five years of occupation, it is likely that a few generations will be needed before all the wounds of oppression, sustained over a 50-year period, are healed. May the Hungarian people display the courage and strength to conquer the past together and to collectively work on a future in peace and freedom.
(IT) Mr President, ladies and gentlemen, the 50th-anniversary celebrations of the anticommunist uprising draw our attention to the crisis experienced by Ferenc Gyurcsány's socialist government. The new Hungarian elite has reclaimed the 1956 revolution and the communist symbols in order to justify liberalism.
This strategy aims to give legitimacy to the current government, given its affiliation with the communist intelligentsia, and to reassure a population that, socially, is beginning to seriously suffer under the effects of liberalism. Communism in fact amounts to an excuse on would-be social grounds to exploit the people, as demonstrated today by China.
Hungary has its place in the European Union because, in its experience of resisting totalitarianism, it brings new political sensibilities and, as in 1956, a popular ability to generate hope.
Today, the protests by the extreme right against Prime Minister Ferenc Gyurcsány, who has admitted having lied about the state of the economy in order to win the elections last April, have seen 100 000 people demonstrating in Budapest on the occasion of the 50th anniversary. Demonstrators clashed with police for hours in the streets, leading to arrests and injuries. Supporters of the leading right-wing opposition party are themselves claiming the role of the true heirs of 1956.
In my opinion, it is not a case of rewriting the history that everyone knows, or that European socialists and communists fail to recognise. It is all too easy to appeal to the emotions, evoking the bodies of men, women and children who fell under the blows of the Soviet Union in the name of communism. The Italian communists, Hungary and the Communist Party leaders sided with the USSR against the Hungarian revolutionaries. Party Secretary Palmiro Togliatti and his successor Luigi Longo declared their solidarity with the re-establishment of internationalist justice many times, even years later.
The current President of the Italian Republic, Giorgio Napolitano, appeared in the newspaper L'Unità condemning the revolutionaries as thugs and disreputable troublemakers. Fifty years later, in his autobiography, he does not retract this statement, but merely explains what is known to everyone, that is that in those years the Italian Communist Party and all European socialism was inseparable from the fortunes of the socialist block, led by the USSR.
We should not so much condemn the Soviet Union's imperial actions, but rather strongly condemn those who, at the time, enthusiastically chose to support the invasion, in the name of communist and socialist internationalism.
That concludes this item.
Written statements (Rule 142)
(EL) The debate in the European Parliament and the resolutions tabled for 50th anniversary of the Hungary uprising are yet another organised attempt to rewrite history and fuel anti-communism.
The celebrations by the representatives of capitalism and the presence of the secretary-general of ΝΑΤΟ, the President of the Commission and other imperialist leaders at the event in Budapest are the best testimony of the objectives of the Hungarian uprising, the overturning of the socialist system and the restoration of capitalism.
The publication, moreover, of official documents which prove the active involvement of imperialists and organised support for the revolutionary forces are the best response to those who distort the nature of the events by calling it a popular uprising.
The common, copycat shouts of the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance about democracy and freedom are an attempt to sanctify capitalist barbarity and present it as the only way forward for the peoples. At the same time, they are hiding their fear of socialism, which is a social necessity.
The forces of the left are taking on huge political responsibilities with their stand. Even though they know about the undermining and aggressive role of imperialism in the former socialist countries and their murderous role in all the grassroots movements, they are adopting the imperialist propaganda in the name of 'objectivity'. They are not taking a class-orientated approach to the events, thereby giving imperialism an alibi.
(IT) I speak, with great pride, on behalf of the New Italian Socialist Party, a small group of uncompromising Italian socialists who have always chosen the same path and have refused offers from those on both the right and the left inviting us to give up.
This red thread of independence, which runs through to the present day, had its crucial moment in 1956. At that time, the Italian Socialist Party, under Pietro Nenni, firmly condemned the violent attack by the communists that drowned the hopes of the Hungarian people in blood and massacred the insurgents. This was the national uprising of a proud people, who were fighting not only against the physical and moral sufferings inflicted by communism, but also against the political and cultural drabness that had stifled the traditions, identity and patriotism of the Hungarian people. As the tragedies of the following years demonstrated, to speak of communism and freedom has always represented a patent oxymoron. The members of the New Italian Socialist Party will never tire of repeating this truth, which was for too long denied in Italy by the Italian Communist Party.
We therefore honour the 5 000 Hungarian martyrs who did not bow to injustice and who fought to the death to exert their right to a better future, to a prospect of freedom, democracy and peace.